EXHIBIT 10.30

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT, dated as of October 1, 1999 by and between DR.
MICHAEL KAPLITT (hereinafter, the “Consultant”), having an address c/o Palisade
Private Partnership, L.P., One Bridge Plaza, Fort Lee, New Jersey 07024, and
NEUROLOGIX, INC., a Delaware corporation (the “Company”), having offices at c/o
Palisade Private Partnership, L.P., One Bridge Plaza, Fort Lee, New Jersey
07024.

 

WHEREAS, the Company is engaged in scientific research on human gene therapy
using adenovirus and adeno-associated virus vectors in the nervous system (the
“Field”);

 

WHEREAS, the Consultant has extensive experience in the Field, and the Company
seeks to benefit from the Consultant’s expertise by retaining the Consultant as
a consultant to the Company;

 

WHEREAS, the expertise of the Company’s consultants is an important factor in
the Company’s ability to raise financing; and

 

WHEREAS, the Consultant desires to perform consulting services in the Field to
the Company, pursuant to the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Consultant
hereby agree as follows:

 

1. Relationship. The Consultant is hereby engaged by the Company (i) to provide
scientific advice and consulting services to the Company on an exclusive basis
within the Field as specified below, (ii) to assist the Company in seeking
financing, including meeting with prospective investors and (iii) to serve on
the Company’s Scientific Advisory Board. The Consultant shall not be, and shall
not represent himself to anyone as, an employee of the Company or entitled to
any employment rights or benefits from the Company.

 

2. Exclusive Consulting.

 

(a) The Consultant shall provide such advice and perform such consulting
services as are requested from time to time by the Company in the Field. The
Consultant shall not consult with any other person or entity with respect to the
Field, except on behalf of and for the benefit of the Company, under appropriate
confidentiality and non-disclosure arrangements. In addition, the Consultant
shall be generally available for telephonic advice and consulting at reasonable
frequencies and of reasonable duration in connection with, or in lieu of, any of
these visits. The Consultant shall, as appropriate, provide the Company with
brief written summary reports on the Consultant’s work relating to the
consulting services hereunder.

 

(b) The Consultant shall meet with prospective investors or other persons who
have or are considering business relationships with the Company or communicate
with such parties



--------------------------------------------------------------------------------

by letter, telephone or otherwise in connection with the Company’s financing and
other business activities, all as requested from time to time by the Company.

 

(c) The Consultant shall serve as a member of the Company’s Scientific Advisory
Board.

 

3. Compensation.

 

(a) The Consultant shall be compensated on a quarterly basis in the amount of
$12,500.

 

(b) The Company shall reimburse the Consultant for all reasonable travel and
related expenses required for the performance of the Consultant’s consulting
hereunder if approved in advance and upon presentation of satisfactory invoices
and receipts therefor.

 

(c) The Consultant shall be solely responsible for all reporting and paying of
any and all federal, state and local taxes, contributions and withholding and
any other claim to or arising out of any compensation paid by the Company to the
Consultant hereunder.

 

4. Term and Termination. The term of this Agreement shall commence on the date
hereof and shall continue for five (5) years until September 30, 2004, unless
earlier terminated for cause (including breach of any agreement between the
parties) by either party upon thirty (30) days written notice to the other
party.

 

5. Confidentiality, Ownership of Discoveries and Information. The Consultant
agrees to execute and perform all of the obligations of a consultant described
in the Confidentiality, Proprietary Information and Inventions Agreement (the
“Confidentiality Agreement”) in the form attached hereto as Annex B. To the
fullest extent not prohibited by any agreement in place on the date hereof
between the Consultant and any educational institution, the Consultant hereby
assigns to the Corporation all right, title and interest in and to any existing
or future technology, know-how or other intellectual property he now or in the
future may own related to the Field that arises from research or consulting
services performed prior to or during the term of this Agreement.

 

6. Consultant’s Representations and Warranties. The Consultant represents and
warrants to the Company as follows:

 

(a) The Consultant is not under any legal obligation, including any obligation
of confidentiality or non-competition, which prevents the Consultant from
executing or fully performing this Agreement, or which would render such
execution or performance a breach of contract with any third party; and

 

(b) The Consultant’s performance hereunder will not give rise to any right or
claim by any third party, including, but not limited to, any of the Consultant’s
employers or any person to whom the Consultant has provided or currently
provides consulting services, to any intellectual or other property or rights of
the Company.

 

7. Indemnification. The Consultant agrees to indemnify the Company and its
directors, officers and controlling stockholders (each, an “Indemnified Person”)
against, and to

 

-2-



--------------------------------------------------------------------------------

hold each Indemnified Person harmless from, any claims or suits by a third party
against the Company or any liabilities or judgments based thereon, either
arising from the Consultant’s performance of services for the Company under this
Agreement or arising from any use by the Company of information or products
which result from the Consultant’s performance of services under this Agreement.

 

8. Notices. Notices to any party hereunder shall be deemed to be sufficiently
given if delivered personally or sent by first class mail, with proper postage
affixed, to the address of such party set forth herein, or to such other address
as may be specified by either party by notice to the other party hereto. Notices
shall be deemed given when delivered, if delivered personally, or on the third
business day after mailing, as provided above.

 

9. Severability. In the event any provision of this Agreement is determined by a
court of competent jurisdiction to be unenforceable, the parties will negotiate
in good faith to restore the unenforceable provision to an enforceable state and
to provide reasonable additions or adjustments to the terms of the other
provisions of this Agreement so as to render the whole Agreement valid and
binding to the fullest extent possible, and in any event, this Agreement shall
be interpreted to be valid and binding to the fullest extent possible.

 

10. Miscellaneous.

 

(a) Failure or delay by either party to enforce any right which it may have
hereunder shall not be deemed to waive any right which it may have in that or
any other instance.

 

 

-3-



--------------------------------------------------------------------------------

(b) This Agreement shall be governed by, and construed pursuant to, the laws of
the State of New York applicable to agreements made and performed wholly within
such State.

 

(c) The Company may use the Consultant’s name or make reference to the
Consultant’s writings and professional affiliations in promotional, advertising,
marketing or securities offering literature without further consent from the
Consultant.

 

(d) This Agreement may not be changed orally, but may be changed only in a
writing executed by the party to be charged with enforcement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NEUROLOGIX INC.

 

By:  

/s/    Martin Kaplitt        

   

--------------------------------------------------------------------------------

    Martin Kaplitt, President

 

/s/    Michael Kaplitt         

--------------------------------------------------------------------------------

Michael Kaplitt